Citation Nr: 1716969	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits on behalf of his daughter, S.C.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.S. (at a DRO hearing) and the Veteran (at the Board hearing)

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to August 1976.  The appellant is the Veteran's former spouse, acting on behalf of the Veteran's daughter, S.C.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the appellant and S.C. testified before a decision review officer (DRO).  A transcript of that proceeding is of record.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at the RO in Jackson.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development is necessary before the Board may adjudicate this appeal.  The Board regrets the additional delay.

The law provides for the payment of both a general apportionment under 38 C.F.R. § 3.450 (2016), which is not dependent on hardship or need on the part of the recipient, as well as a special apportionment under 38 C.F.R. § 3.451 (2016), which requires a showing of hardship.  Benefits under 38 C.F.R. § 3.451 are only payable where they are not shown to result in undue hardship to the Veteran.  In determining the basis for special apportionment, consideration is given to the critical financial circumstances, to include the income and expenses of the Veteran and the appellant as well as any special needs of either party.

The issue on appeal, which deals with apportionment of the Veteran's benefits, is considered a contested claim.  As such, there are certain procedural safeguards for each involved party - the Veteran and the appellant.  For example, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2016).

Initially, the Board notes that the Veteran was not provided a copy of the appellant's substantive appeal, which is dated October 2013 and contains some arguments related to the appellant's claim for apportionment.  See 38 C.F.R. § 19.102.  Moreover, in order to provide both parties with due process, transcripts of the hearing not attended by the Veteran and appellant should be afforded to each party.  Indeed, those hearing transcripts contain material arguments which bear on the merits of the instant appeal.  Thus, in order to afford the parties due process, they should be given copies of the transcripts for the hearings which they did not respectively attend, and the Veteran should be provided a copy of the appellant's substantive appeal.  See Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (Veterans and other claimants are entitled to due process during VA proceedings).

Further, the Board notes that generally, a "child" for VA purposes, including apportionment matters for children of a veteran, is generally defined by VA regulations as including an unmarried child under the age of 18 years; or, until the age of 23 years if pursuing a course of instruction at an educational institution approved by VA.  See 38 C.F.R. §§ 3.57, 3.503 (2016).
In a May 2011 statement, the appellant stated that she was paying for online coursework for S.C. at Stratford Career Institute.  The time period during which S.C. was enrolled is unknown.  Such information directly bears upon S.C.'s eligibility for apportionment benefits.  As this matter is being remanded, the AOJ should correspond with both parties to determine how long, if at all, following her 18th birthday, S.C. was enrolled in an educational program.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with (1) a copy of the appellant's October 2013 substantive appeal and (2) a copy of the April 2015 DRO hearing transcript.

Additionally, correspond with the Veteran and ask him to provide any information regarding S.C.'s enrollment in any educational institution following her 18th birthday.  The Veteran should be provided with VA Form 21-674b, School Attendance Report.  The names and dates of any such institution are requested.  The Veteran should be allowed an appropriate time for response.

2.  Provide the appellant with a copy of the March 2017 Board hearing transcript.

Additionally, correspond with the appellant and ask her to provide any information regarding S.C.'s enrollment in any educational institution following her 18th birthday.  The appellant should be provided with VA Form 21-674b, School Attendance Report.  The names and dates of any such institution are requested.  The Veteran should be allowed an appropriate time for response.

3.  Then, issue an appropriate supplemental statement of the case to both the appellant and the Veteran and provide them an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

